uniform issue list department of the treasury internal_revenue_service washington d c government entities division nov attn legend employer a state b statute c plan x dear this is in response to a ruling_request dated date as supplemented by additional information submitted date and date concerning the pick up of employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted participation in plan x is mandatory by the employees and all eligible employees of employer a participate in plan x a retirement_system sponsored by state b eligible employees are all employees under authority of employer a’s board_of trustees plan x requires mandatory employee contributions equal to two per cent of compensation and is qualified under code sec_401 employer a’s board_of trustees has proposed a resolution which provides that employer a will pick up the mandatory employee contributions within the meaning of code sec_414 the resolution states that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee in addition the employees will not have the option of receiving the picked-up contributions in cash instead of having the contribution paid_by employer a to plan x the proposed resolution also provides that state b has enacted legislation statute c which enables employers that participate in plan x to pick up and pay the mandatory employee contributions to plan x statute c provides that a participating employer in plan x that has received a favorable ruling from the internal_revenue_service for an employer pick-up program in accordance with code sec_414 shall pick up the employee contributions required by plan x statute c also states that the employee contributions to be picked up by the employing unit within the meaning of sec_414 shall be treated as employer contributions in determining tax treatment under that section and the employee’s compensation must be reduced by the amount of the mandatory employee contribution based on the foregoing facts and representations you have requested the following ruling no part of the mandatory employee contributions to plan x picked up by employer a on behalf of eligible employees will constitute taxable_income to such employees in the year of the pick up code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate the proposed resolution of employer a’s board_of trustees satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by participating employees no employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x accordingly based on the above facts and representations we conclude no part of the mandatory employee contributions to plan x picked up by employer a on behalf of eligible employees will constitute taxable_income to such employees in the year of the pick up but such picked up amounts shall be includable in gross_income in the year of distribution the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the later of the date the final resolution is signed or put into effect this ruling is based on the assumption that plan x is qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 b this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent lf you have any questions please call at t ep ra t1 sincerely yours 003e- manager employee_plans technical group enclosures deleted copy of the ruling notice
